DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Non-Final Rejection on the merits.
Claims 1-11 are currently pending and considered below

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 28 Feb 2022 is acknowledged.  The traversal is on the ground(s) that the Applicant submits that the claimed apparatus and method are not distinct inventions under MPEP 806.05(e) and searching and examination with respect to both identified inventions of claims would not create a serious search and/or examination burden. This is not found persuasive because the inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, that the apparatus as claimed can be used to practice another and materially different process such as the process of assembly of the apparatus.
Claims 12-20 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 12-20 objected to because of the following informalities:  The aforementioned claims have the wrong claim identifiers since they are now withdrawn.  Appropriate correction is required.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 112

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “generally” in claims 1, 3, and 4 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “generally” is not defined or parameters established in the Specification therefore this lack of either specificity or parameters renders the claims indefinite.  For the purposes of compact prosecution, the Examiner will interpret the word being modified by “generally” according to its definition without range or degree.

Claims 2 and 5-11 are also rejected due to dependency on Claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fitzgerald et al. US20080060906A1 (Fitzgerald).

Regarding Claim 1, A banknote strapping device comprising (Abstract): 
a banknote floor (FIG. 3a, #356) moveable generally parallel to a first linear direction from a floor home position to a floor strapping position (paras [0105-6]); 
a banknote cradle (FIG. 2b, #s 211, 212 – these two reference numbers illustrate how the combined structures hold 204 as a cradle) having a cradle stacking position (para [0100]), 
wherein when in the cradle stacking position, the banknote cradle is positioned near the floor home position so that banknotes from a transport path may be stacked on the banknote cradle (FIG. 2c, para [0101]); and 
a plunger assembly (FIG. 2b, #300) having an anvil (FIG. 2b, #302), wherein the plunger assembly is configured to move the anvil generally parallel to the first linear direction from an anvil home position on a first side of the cradle stacking position of the banknote cradle to an anvil strapping position located on a second side of the cradle stacking position (FIG. 2c, para [0101]), 
wherein when a first predetermined number of banknotes (FIG. 2c, #204) have been stacked on the banknote cradle, a stack of banknotes (FIG. 3b – illustrates a stack of banknotes SB)) that had been stacked thereupon is transferred to the banknote floor (356) positioned at the floor home position (para [0103]),
 wherein the anvil (302) travels generally parallel to the first linear direction and contacts the stack of banknotes on the banknote floor (356) and moves the stack of banknotes and the banknote floor to a strapping position (para [0245]) with the anvil at the anvil strapping position and the banknote floor at the floor strapping position at which the stack of banknotes is strapped, and wherein the floor home position, the floor strapping position, the cradle stacking position, the anvil home position, and the anvil strapping position are arranged linearly generally parallel to the first linear direction (para [0080]).

Regarding Claim 2, Fitzgerald discloses as previously claimed.  Fitzgerald further discloses, wherein, to transfer the stack of banknotes (SB) from the banknote cradle (211, 212) to the banknote floor (356) positioned at the floor home position, the banknote cradle retracts from the cradle stacking position to a cradle retracted position, and wherein the stack of banknotes is transferred to the banknote floor as the banknote cradle moves from the cradle stacking position to the cradle retracted position (para 0100]).

Regarding Claim 3, Fitzgerald discloses as previously claimed.  Fitzgerald further discloses, further comprising a generally vertical stacking and strapping column (FIGS. 2b and 2c – illustrate vertical column), wherein the banknote floor (356) is disposed within the generally vertical stacking and strapping column (paras [0080 and 0095]).

Regarding Claim 4, Fitzgerald discloses as previously claimed.  Fitzgerald further discloses, wherein, when the banknote cradle (211, 212) is in the cradle stacking position, the banknote cradle is positioned within the generally vertical stacking and strapping column above the banknote floor (356), and wherein, when the banknote cradle is in the cradle retracted position, the banknote cradle is positioned outside the generally vertical stacking and strapping column (FIG. 3b, para [0105]).

Regarding Claim 5, Fitzgerald discloses as previously claimed.  Fitzgerald further discloses, wherein, after the stack of banknotes has been strapped, the plunger assembly (300) pivots the anvil out of the stacking and strapping column, raises the anvil above the cradle stacking position, and pivots the anvil back into the stacking and strapping column (para [0103]).

Regarding Claim 6, Fitzgerald discloses as previously claimed.  Fitzgerald further discloses, wherein after the anvil pivots out of the stacking and strapping column, the banknote floor (356) returns to the floor home position (FIG. 2b. – illustrates that after the anvil pivots to the horizontal position, then 356 will be in home position as in FIG. 3e).

Regarding Claim 7, Fitzgerald discloses as previously claimed.  Fitzgerald further discloses, further comprising one (FIG. 38a, #3820) or more fold units, wherein, at the anvil strapping position, the anvil is aligned with the one or more fold units and the one (3820) or more fold units fold a strap on the stack of banknotes (para [0299]).

Regarding Claim 9, Fitzgerald discloses as previously claimed.  Fitzgerald further discloses, wherein the stack of banknotes strapped at the strapping position are ejected from the banknote strapping device directly from the strapping position (Claim 15).

Regarding Claim 10, Fitzgerald discloses as previously claimed.  Fitzgerald further discloses, wherein ejecting the stack of banknotes includes moving the stack of banknotes strapped at the strapping position linearly out of the banknote strapping device (para [0240] – illustrates the linear movement).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald, and further in view of Nobuhara et al. US20110072987A1 (Nobuhara).


Regarding Claim 8, Fitzgerald discloses as previously claimed.  Fitzgerald further discloses, wherein the one (3820) or more fold units includes a cold fold unit and the strap and the stack of banknotes, wherein the cold fold unit moves to press a first side (para [0299]).
Fitzgerald does not disclose, a hot fold unit, wherein the hot fold unit includes a heating element, and wherein the hot fold unit moves to press a second side and heat seal at least a portion of the strap.
Nobuhara teaches, a hot fold unit (FIG. 2, #22), wherein the hot fold unit includes a heating element (FIG. 2, #55), and wherein the hot fold unit moves to press a second side and heat seal at least a portion of the strap (para [0045-46]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Nobuhara at the effective filling date of the invention and would be motivated to modify the banknote strapping device (Abstract) as disclosed by Fitzgerald to include a hot fold unit (22) that contains a heating element (55) as taught by Nobuhara. Since Nobuhara teaches these structures that are known in the art and beneficial, thereby providing the motivation, to add the aforementioned structures to the banknote strapping device so as to provide an optimized performance of the strapping process by utilizing a hot fold unit (22) and heating element (55) in that these elements provides a thermal bond (para [0046-47]).


Regarding Claim 11, Fitzgerald discloses as previously claimed.  Fitzgerald further discloses, wherein the stack of banknotes (SB) includes ejecting the stack of banknotes (paras [0249 and 0269]).
Fitzgerald does not disclose, a dispensing ramp.
However, Nobuhara teaches, a dispensing ramp (FIG. 14, #81B)
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Nobuhara at the effective filling date of the invention and would be motivated to modify the banknote strapping device (Abstract) as disclosed by Fitzgerald to include a dispensing ramp (FIG. 14, #81B) as taught by Nobuhara.  Since Nobuhara teaches this structure that is known in the art and beneficial, thereby providing the motivation, to add a dispensing ramp (Nobuhara, 81B) to the bank strapping device (Fitzgerald, Abstract) so as to provide the option to dispense a single banknote stack via the dispensing ramp (Nobuhara, paras [0116]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newell US-5546730-A, Liu US-20140044515-A1, Okamoto US-20130340397-A1, and Meersoek US-20140053505-A1 cited for banknote floor, cradle, plunger, anvil, strap, vertical stack, hot fold unit, heating element, and dispensing ramp.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        02 May 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731